DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 has been considered by the examiner.
Claim Note
Applicant is advised that should claims 15 and/or 16 be found allowable, claims 19 and/or 20 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). To be clear, claim 19 is a duplicate of claim 15 and claim 20 is a near duplicate of claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson (U.S. 2,390,961).
Regarding claim 1, It is noted that the language of the preamble “for asphalt applications” is the intended use of the composition and does not impart any additional structure beyond what is recited in the body of the claim.
Sanderson teaches a composition (Example IV; meeting claimed rejuvenating composition) containing an oil mixture of 70% linseed and 30% cottonseed oil that is polymerized (Page 5 Left Column line 34). 
Sanderson is silent to the Hildebrand solubility and flash point of the polymerized oil mixture. However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the instant case, Applicant’s specification identifies linseed and cottonseed oils as suitable biorenewable, plant-based oil (Paragraphs 00014 and 0015) and that the polymerization of such oils is achieved “through crosslinking… utilizing sulfurization, bodying, blowing, or polyol ester… polymerization techniques” (Paragraph 00019). Applicant’s dependent claim 11 expresses the product by process limitation of ‘crosslinking comprises heating to about 130C to about 250C’ as well as dependent claim 12 which specifies the sulfur content to be from 0.01 to 8 wt%. Further, Applicant’s Example 11 uses 7.0% elemental sulfur at 160C (Paragraph 00071). 
Example IV of Sanderson heats the formulation (inclusive of the oil mixture) to 218.3C (425F; Page 5 Left Column line 36) before the sulfur is added. Additionally, Sanderson describes the polymerization with sulfur at Page 3 Right Column lines 24-25 and lines 68-75).
In view of the facts of the Sanderson reference, it is presumed that Sanderson’s polymerized oil mixture would possess a Hildebrand solubility parameter of about 6 to about 12 as well as a flash point ranging from about 100C to about 400C absent evidence to the contrary in view of the use of identical materials in an identical process (i.e. linseed and cottonseed oil subject to sulfurization polymerization at temperatures within the disclosed and claimed range of Applicant).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
Additionally, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Regarding claim 2, Sanderson anticipates the product as applied to claim 1 above and the starting oil mixture contains linseed oil and cottonseed oil which are both biorenewable oils (Example IV).
Regarding claim 3, Sanderson anticipates the product as applied to claim 1 above and further anticipates the inclusion of a petroleum based oil (see Asphalt in Example IV).
Regarding claims 4 and 13, Sanderson anticipates the product as applied to claim 1 above and further anticipates that the composition comprises a modified oil because Sanderson teaches that the linseed oil and cottonseed oil mixture is subject to a first polymerization, i.e. a heating (Page 2 lines 12-16 and lines 27-28). This first polymerization of the oil mixture meets the BRI of the claimed ‘modified oil’. Additionally, Sanderson anticipates the inclusion of Marbon B (Page 2 Left Column lines 45-62).
Regarding claim 5, Sanderson anticipates the product as applied to claim 1 above and further anticipates the inclusion of asphalt (Example IV).
Regarding claim 6, Sanderson anticipates the product as applied to claim 1 above and further anticipates the inclusion of zinc oxide which is taken to meet the broadest reasonable interpretation of ‘warm mix additives’ (Example IV). Additionally, Sanderson discloses the inclusion of plastic material product such as styrene and vinyl chloride (Page 3 Left Col. Lines 45-54).
Regarding claim 10, it is noted that this is a product by process limitation (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Nevertheless, Sanderson anticipates the product as applied to claim 1 above and further anticipates that the oil mixture is subject to a first polymerization, i.e. heating (Page 2 lines 12-16 and lines 27-28) which is known in the art as ‘bodying’ as claimed.
Regarding claim 11, it is noted that this is a product by process limitation (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Nevertheless, Sanderson anticipates the product as applied to claim 1 above and further anticipates that the oil mixture is crosslinked at 218.3C (425F; Page 5 Left Column line 36) before the sulfur is added. Additionally, Sanderson describes the polymerization with sulfur at Page 3 Right Column lines 24-25 and lines 68-75 at 135C).
Regarding claim 12, Sanderson anticipates the composition as applied to claim 1 above and further anticipates that the polymerized oil has a sulfur content of 7.7 wt% (Example IV).
Regarding claim 14, Sanderson anticipates the composition as applied to claim 1 above but is silent to the oligomer content of the oil mixture. However, in view of the identical materials used in an identical manner as Applicant (please see analysis provided in Claim 1 above), it is prima facie anticipated that the oil mixture of Sanderson would possess an oligomer content of from about 2 to about 80 wt% absent evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (U.S. 2,3901,961) as applied to claim 1 above and in further view of Crews (U.S. 2008/0060551).
Regarding claim 7, Sanderson teaches the composition as applied to claim 1 above but fails to teach that the composition is an emulsion or otherwise in a slurry or suspension.
Crews teaches methods for producing bitumen compositions that utilize advantageous emulsions that contains emulsifiers having structural attributes that impart low interfacial viscosity, low Marangoni effect, and high interfacial bitumen solubility at elevated temperatures (Paragraph 0018). The person of ordinary skill in the art would also understand that emulsions are conventional in the asphaltic arts.
As such, it would be obvious the person of ordinary skill to try to use Sanderson’s composition in an emulsified form so as to achieve an asphalt rejuvenating composition that has improved densification and accelerated strength development as taught by Crews at Paragraph 0018.
Regarding claims 8 and 9, Sanderson and Crews teach the composition as applied to claim 7 above and Sanderson teaches the inclusion of zinc oxide which is taken to meet the broadest reasonable interpretation of ‘warm mix additives’ (Example IV). Additionally, Sanderson discloses the inclusion of plastic material product such as styrene and vinyl chloride (Page 3 Left Col. Lines 45-54).
Regarding claims 15-20, Sanderson teaches the composition as applied to claim 1 above but fails to teach that the composition is applied to an existing pavement surface, uses RAS or RAP, or is combined with virgin and aged asphalt material.
Crews teaches methods for producing bitumen compositions and explains that inventive compositions are applied to a surface to be paved (Paragraph 0141), that RAP and RAS are well known aggregates (Paragraphs 0128 and 0129). Further, the person of ordinary skill in the art would understand CIR (cold-in-place recycling) to be a well known method of paving as also mentioned in Paragraph 0175. The re-usage, recycling, reclamation of old, aged asphaltic material is well known.
It would be obvious to try to apply the composition of Sanderson to an existing paved surface as well as in reclamation processes to create new roads/pavements in view that Sanderson’s composition contains asphalt and contains many of the same materials as the Crews composition which is described as being used for roads/paving. The person of ordinary skill would have a reasonable expectation of success that the Sanderson composition would perform well in asphalt/bituminous applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raad (U.S. 2002/0026884) directed to a polymerized vegetable oil within a range of 2-20% of a structural material that can include asphalt, bitumen, and concrete (Abstract); Bailey (U.S. 2010/0034586) directed to a plant derived rejuvenating agent useful to alter properties of virgin and aged asphalts; Mitra (U.S. 2011/0146531) directed to a bituminous composition with a green/environmentally-friendly ester additive; Hora (U.S. 2012/0065417) directed to a blown corn stillage oil; and Deneuvillers (U.S. 2012/0315088) directed to a vegetable based rejuvenating additive for aged asphalt mixes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738